DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 7/19/22, Applicant, on 10/19/22, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 112 rejections are withdrawn in light of the amendments.
The 103 rejections are overcome in light of the amendments. The claims overcome the prior art by reciting: 1) updating a cognitive model to predict future consumption of items when new data is received, using machine learning; 2) the usage data comprises one or more images captured by the at least one sensor; evaluating the one or more images using one or image recognition techniques to determine a type of the item and a quantity of the item; 3) the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor; 4) receiving social media data indicating a scheduled future event, timing of the scheduled future event, a type of the scheduled future event, and a number of participants for the scheduled future event; and 5) generating a recommended reconfiguration of one or more aspects of at least one of production or distribution for the item to reduce misalignments between the predicted future consumption and planned supply for the geographic area; and automatically facilitating implementation of the recommended reconfiguration to reduce the misalignments, comprising modifying one or more distribution plans.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A method, comprising: 
…to predict future consumption of items when new data is received,…;
receiving usage data collected from…a location, wherein the usage data indicates consumption of an item; 
evaluating… to determine a type of the item and a quantity of the item
aggregating the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area, and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor; 
receiving social media data indicating a scheduled future event, timing of the scheduled future event, a type of the scheduled future event, and a number of participants for the scheduled future event; 
predicting… future consumption of the item based at least in part on evaluating the usage data and the social media data indicating the scheduled future event using the… model; and 
generating a recommended reconfiguration of one or more aspects of at least one of production or distribution for the item, to reduce misalignments between the predicted future consumption and planned supply for the geographic area;
automatically facilitating implementation of the recommended reconfiguration to reduce the misalignments, comprising modifying one or more distribution plans to change a quantity of the item that will be sent to one or more enterprises in the geographic area (Each example in the specification (e.g. par 24, 42, 50 as published) is for a “recommended reconfiguration of one or more aspects of production for the item, based on the predicted future consumption”; or par 24 misalignments result in suggest increased and/or reduced production or modified distribution; par 40 – misalignments result in generate recommendations for production changes, distribution changes; par 63 as published – production plans).
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “certain methods of organizing human activity” (commercial or legal interactions – marketing or sales activities or behaviors; business relations). The claims are a series of steps of to check usage (which can be purchases (spec par 25) or consumption (spec par 20)) at a location, aggregating the usage/purchases/demand for a geographic area, predicting future consumption using a model that considers events as well, and then generating a recommended reconfiguration (spec par 40 – misalignment results in a recommendation for production changes or distribution changes, or ship fewer units to another location/region). The added step of “anonymizing” data by “not” identifying the person/location corresponding to the sensor is also part of “certain methods of organizing human activity” (See MPEP 2106.04(a)(2)(II) (method of anonymous loan shopping as an example). Similarly, this is just choosing to “not” include certain information. Moreover, the specification disclose no further technical specifics of how the anonymizing is performed, other than “without specifying particular Sensor Devices 105 and/or users” (Applicant’s specification paragraph 20 as published). This further supports it as part of the abstract idea being “apply it” on a computer at step 2a, prong 2 and step 2b. Accordingly, claim 1 is directed to an abstract idea because it receives data on consumption, type, and quantity of items, as well as data on future events and participants, analyzes received data to make a prediction on consumption, anonymizes data by “not” identifying a person/ or the specific sensor, anonymizes data by “not” identifying the sensor, and generates a recommendation based on the prediction of usage/consumption. This fits within the abstract idea of sales activities or business relations as it takes data, makes a prediction, and then generates a prediction based on the mathematical data.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
“updating a cognitive model” to predict future consumption of items when new data is received, “using machine learning” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – specification paragraph 50 states that in some embodiments, this includes using machine learning. Thus, without any specific learning recited, it is interpreted as a computer performing an analytical model);
receiving usage data collected from “at least one sensor in a receptacle located in a physical location,” wherein the usage data indicates consumption of an item “and wherein the receptacle is used for depositing items for disposal”; (field of use – MPEP 2106.05h);
“the usage data comprises one or more images captured by the at least one sensor;” evaluating “the one or more images using one or more image recognition techniques” to determine a type of the item and a quantity of the item; (field of use – MPEP 2106.05h – gathering images; using any image recognition technique);
“not” identify the at least one sensor (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
receiving social media “data” (field of use – MPEP 2106.05h)
predicting, “by operation of one or more processors,” future consumption of the item based at least in part on evaluating the usage data and the data indicating the scheduled future event using the “cognitive model” (MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – specification paragraph 50 states that in some embodiments, this includes using machine learning. Thus, without any specific recited, it is interpreted as a computer performing an analytical model)
These elements of “sensor”; “updating a cognitive model to predict… using machine learning;” “the usage data comprises one or more images captured by the at least one sensor;” evaluating “the one or more images using one or more image recognition techniques”; and “predicting using the cognitive model” amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Examiner still suggests for claim 1 that an explicit computer be recited, at minimum for each step. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “updating a cognitive model to predict… using machine learning;” “sensor in a receptacle used for depositing items for disposal”, “the usage data comprises one or more images captured by the at least one sensor;” evaluating “the one or more images using one or more image recognition techniques”; “not identify the at least one sensor,” and “cognitive model” are “field of use” and “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
receiving usage data collected from “at least one sensor in a physical location,” wherein the usage data indicates consumption of an item (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network); 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Independent claim 8 is directed to an article of manufacture at step 1, which is a statutory category. Paragraph 55 of the specification sates “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 8 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 8 recites additional elements of “computer-readable storage media collectively containing computer-readable program code that, when executed by operation of one or more computer processors” performs each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 8 is not patent eligible. 
Independent claim 15 is directed to an apparatus at step 1, which is a statutory category. Claim 15 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 15 recites additional elements of “one or more computer processors; and one or more memories collectively containing one or more programs which when executed by the one or more computer processors performs an operation” performs each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 15 is not patent eligible. 
Claim 2 narrows the abstract idea by performing additional analysis and predicting future consumption based on correlated unstructured data (i.e. text – paragraph 21, 35 states it could be “upcoming events” or “user preferences”). Claims 2, 9, 16 also recite additional element of a source of data – “one or more social media platforms.” This additional element is viewed as “field of use” (MPEP 2106.05h) at step 2a, prong 2 and step 2b. At step 2b, it is also considered a conventional computer function (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network). Claim 3 recites an additional element of storing the usage data in a “distributed ledger”. It is viewed as “field of use” at step 2a, prong 2 and step 2B. At step 2B, it is also viewed as a conventional computer function of MPEP 2106.05(d)(II) – electronic recordkeeping. To the extent there is a “distributed” aspect and communication of information, it would also be a conventional computer function of receiving or transmitting data over a network. Claims 4, 11, and 17 narrow the abstract idea by identifying enterprises and predicting consumption for one of the enterprises. Claims 5-6, 12-13, 18-19 narrow the abstract idea by performing additional calculations and analysis for the recommended reconfigurations. Claims 7, 14, and 20 further narrow the abstract idea by also predicting consumption based on the additional factor of weather data. Claim 10 is an additional element, but it just states the types of sensors; at step 2a, prong 1 and prong 2 this is “field of use”; at step 2B this is also a conventional computer function MPEP 2106.05(d)(II) – Receiving or transmitting data over a network.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

In hopes of overcoming the 101 rejections, Examiner suggests reciting:
A method, comprising: 
updating, by operation of one or more processors, a cognitive model to predict future consumption of items when new data is received, based on historical data, using machine learning; 
receiving, by operation of the one or more processors, usage data collected from at least one sensor in a receptacle located in a physical location, wherein 
the usage data indicates consumption of an item, 
the receptacle is used for depositing items for disposal, and 
the usage data comprises one or more images captured by the at least one sensor: 
evaluating, by operation of the one or more processors, using the cognitive model, the one or more images using one or more image recognition techniques to determine a type of the item and a quantity of the item (Both paragraphs 38 and 48 as published support the Cognitive system 600 evaluating the item to categorize/classify it); 
aggregating, by operation of the one or more processors, the usage data within a predefined cluster, wherein the predefined cluster corresponds to a geographic area, and wherein the usage data is anonymized prior to evaluation such that the usage data indicates the geographic area and does not identify the at least one sensor; 
receiving, by operation of the one or more processors, social media data indicating a scheduled future event, timing of the scheduled future event, a type of the scheduled future event, and a number of participants for the scheduled future event; 
predicting, by operation of the one or more processors, future consumption of the type of item by the cognitive system based at least in part on evaluating the usage data, the aggregated usage data, and the social media data indicating the scheduled future event using the cognitive model (See paragraph 24, 36, 38 as published; the updating based on “new data” in 1st limitation is with regards to “predicting future consumption”, so it is important to clarify that the cognitive system is involved here and it helps to create more of a feedback loop); 
generating, by operation of the one or more processors, a recommended reconfiguration of one or more aspects of at least one of production or distribution for the item, based on to reduce misalignments between the predicted future consumption and planned supply for the geographic area; and 
automatically facilitating implementation of the recommended reconfiguration, by operation of the one or more processors, to reduce the misalignments, comprising modifying one or more distribution plans to change a quantity of the item that will be sent to one or more enterprises in the geographic area.

Response to Arguments
Applicant's arguments filed 10/19/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
With respect to 101, Applicant argues that the claims are not abstract because it is “implementing” reconfigurations based on those predictions and is eligible at step 2a, prong one or step 2a, prong two as a “technological improvement”. Remarks, page 11-12. In response, Examiner respectfully disagrees. As stated in the revised 101 rejection below, the amended claim clarifies that the “reconfiguration” is just changing a “plan” to change quantities of items. Applicant’s specification paragraph 40, states an example it is generating a recommendation that a person can choose to act upon. This is not a technological improvement. It is just giving a user a recommendation. Applicant further argues that since there is “aggregating” of usage data this makes the claim eligible. Examiner respectfully disagrees. “Aggregating” is just part of the abstract idea of generating a demand prediction based on multiple inputs. The other new limitation of “using one or more image recognition techniques” is viewed as “field of use” in the revised rejection above. There are no further technical details in the specification regarding the implementation of the technique here. The step 2B arguments (Remarks page 12-13) are not persuasive as they appear to argue the entire claim being non-conventional. As stated in the 101 rejection above, the additional elements are addressed with regards to 2B considerations. With regards to step 2B, only those additional elements (analyzed under 2B) that are deemed “conventional” need to comply with Berkheimer. When elements are just part of “apply it” [abstract idea] on a computer, under MPEP 2106.05(f), no evidence is needed. See MPEP 2106.05(I) - in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kruglick (US Pub. No. 2014/0032268) – directed to using optical image capture device using image recognition techniques to analyzed disposed products and identify them (See par 27)
Rodoni (US 2017/0364872) – source can transmit consumption data reported via a sensor (See par 20) and can learn about waste volume (See par 24-25)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619